            Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                  ______________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                          No. 19-cr-00436 WJ

CARLOS M. ESPINO, JR.,

               Defendant.

  MEMORANDUM OPINION AND ORDER DENYING DEFENDANT’S OPPOSED
 MOTION FOR REVIEW OF DETENTION ORDER AND RENEWED MOTION FOR
                      IMMEDIATE RELEASE

       THIS MATTER is before the Court following Defendant Carlos Espino’s September 17,

2020, Motion for Review of Detention Order and Renewed Motion for Immediate Release. Doc.

47. Defendant presently awaits sentencing after pleading guilty to the charge of Felon in

Possession of a Firearm, in violation of 18 U.S.C. §922(g)(1). Doc. 15. Defendant has waived his

right to representation and it was thus ordered that he proceed pro se. Doc. 28; Doc. 34. Defense

counsel then filed a motion to withdraw consistent with this Court’s August 6, 2020 Order, Doc.

34, and was appointed as standby counsel to Defendant by Chief Magistrate Judge Garza. Doc. 40.

                                             LAW

       “If a [defendant] is ordered detained by a magistrate judge . . . the [defendant] may file,

with the court having original jurisdiction over the offense, a motion for revocation or amendment

of the order.” 18 U.S.C. § 3145(b). The Court’s review of a Magistrate Judge’s detention order is

de novo, though a hearing is not required. See United States v. Cisneros, 328 F.3d 610, 616 n.1

(10th Cir. 2003); United States v. Greene, 158 F. App’x 941, 942 (10th Cir. 2005). Because

Defendant presently awaits sentencing, § 3143(a)(1) is the controlling statute, and states, in
           Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 2 of 7




relevant part, that:

        the judicial officer shall order that a person who has been found guilty of an offense
        and who is awaiting imposition or execution of sentence . . . be detained, unless the
        judicial officer finds by clear and convincing evidence that the person is not likely
        to flee or pose a danger to the safety of any other person or the community if
        released under section 3142(b) or (c).

18 U.S.C. § 3143(a)(1); see Fed. R. Crim. P. 46(c); see also United States v. Johnson, 652 F. App’x

619, 621 (10th Cir. 2016). There is a presumption of detention pending sentencing, and the

presumption applies even where the low end of the guidelines’ sentencing range is zero months.

Id.

                                           DISCUSSION

        Citing 18 U.S.C. § 3141(a) and (b), as well as 18 U.S.C. § 3142(i) and (ii), Defendant

contends that his medical issues and various obstacles to preparing his defense are relevant to

determining whether he should be released pending sentencing. Doc. 47 at 2. Because the

Defendant proceeds pro se and because the subject motion is otherwise incomprehensible, the

Court generously assumes that Defendant broadly avails to rationally applicable statutes

concerning release, which is to say that the claims are grounded in either § 3142(i), which may

permit temporary release for a “compelling reason,” or 18 U.S.C. §§ 3143 and 3145(c), which

together may allow revocation or amendment to a detention order if “exceptional reasons” are

given to show that detention is inappropriate.

        First, if Defendant’s claims are grounded in § 3142(i) of the Bail Reform Act—the

operative statute governing a defendant’s release pending trial—which his motion implies to be

the case, the claims fail. The operative statute governing any decision as to release pending

sentencing is 18 U.S.C. § 3143. Fed. R. Crim. P. 46(c). While § 3142(i) does, in some

circumstances, grant judicial officers authority to permit the temporary release of a defendant to
           Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 3 of 7




the extent such officer finds a “compelling reason” to do so, there is no nexus between § 3142(i)

and § 3143; as the Federal Rules clearly state, the provisions of § 3142 apply to questions of pretrial

release, and rather, questions concerning release pending sentencing or appeal are governed by §

3143. § 3142(i); Fed. R. Crim. P. 46(a) and (c). Thus, Defendant can make no claim under §

3142(i).

       Alternatively, Defendant may have rested upon an interpretation of 18 U.S.C. § 3145(c),

which provides that:

       [a] person subject to detention pursuant to section 3143(a)(2) or (b)(2), and who
       meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be
       ordered released, under appropriate conditions, by the judicial officer, if it is clearly
       shown that there are exceptional reasons why such person's detention would not be
       appropriate.

Id. (emphasis added); See United States v. Lopez, 184 F. Supp. 3rd 1139, 1139 (D.N.M. 2016) (in

event a defendant cannot meet § 3143's requirements, the only way a defendant may remain out of

custody pending sentencing is by showing that there are exceptional reasons why detention would

not be appropriate) (internal quotations omitted). The Tenth Circuit has fallen in line with other

circuits that ruled the “exceptional reasons” provision of § 3145(c) can be heard and ruled upon

by District Courts. United States v. Jones, 979 F.2d 804, 806; see, e.g., United States v. Herrera-

Soto, 961 F.2d 645, 647 (7th Cir. 1992) (per curiam); United States v. DiSomma, 951 F.2d 494,

496 (2d Cir. 1991); United States v. Carr, 947 F.2d 1239, 1240 (5th Cir. 1991) (per curiam).

       Thus, under the Tenth Circuit’s present interpretation of § 3145(c), Defendant is required

to show, (1) by clear and convincing evidence, that he is not likely to flee or pose a danger to the

safety of any other person of the community if released under § 3143(a)(1), and (2) that exceptional

circumstances make his detention inappropriate. See U.S. v. Kinslow, 105 F.3d 555 at 557 (10th

Cir. 1997). Nonetheless, under this interpretation, Defendant’s motion fails.
            Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 4 of 7




       A.      Risk of Flight or Danger to Community

       Defendant must overcome the presumption of detention by establishing with clear and

convincing evidence that he is neither a flight risk nor a danger to the community, Johnson, 652

F. App’x at 621. Defendant has advanced nothing here to indicate that the Magistrate Judge’s

initial findings that he was a risk of flight or a danger to the community were erroneous or need to

be revisited, but because he proceeds pro se, the Court will offer brief explanation as to both.

       A brief review of some of Defendant’s prior criminal history as stated in his Presentence

Report (Doc. 16) (the “PSR”) helps underscore the reasons Defendant was found to be a risk of

flight and a danger to the community. Paragraph 31 of the PSR states that Defendant was sentenced

by this Court to 70 months of incarceration for the felony offense of Felon in Possession of a

Firearm. Paragraph 30 of the PSR states that Defendant was sentenced by the United States District

Court for the Western District of Texas to a total of 45 months of incarceration for the felony

offenses of Felon in Possession of a Firearm and Ammunition and Attempted Escape. Paragraph

29 of the PSR states that Defendant was sentenced by the State District Court in Aztech, NM to

18 months of incarceration for the felony offense of Escape From Jail. Paragraph 27 of the PSR

states that Defendant was sentenced by the State District Court in Roswell, NM to 9 years of

incarceration, with 5 years suspended, for the felony offenses of Armed Robbery and Contributing

to the Delinquency of a Minor.

       Unquestionably, Defendant is a risk of flight. Notwithstanding that Defendant has failed to

indicate that the Magistrate Judge’s findings were incorrect, Doc. 9 at 2-3, and the above-

referenced offenses set forth in the PSR, the detectives in this case were able to arrest Defendant

because of information that he was “hiding in a storage room” that was attached to the Kilby Motel.

Doc. 1 at 2. Furthermore, his arrest occurred 19 days following the issuance of an arrest warrant,
            Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 5 of 7




Defendant faces a considerable term of confinement and, according to the Magistrate Judge, the

weight of evidence against Defendant is strong.

       Defendant is likewise unquestionably a danger to the community. The Court is not inclined

to believe that Defendant fails this analysis as a result of the charge to which he has pled guilty.

For reasons unknown to the Court, the Government allowed Defendant to plea only to Felon in

Possession of a Firearm and Ammunition, not to the questionable interaction underlying his arrest.

Alone, this charge of Felon in Possession would not satisfy the requirements of clear danger to the

community; however, because the Defendant has a previous felony conviction for Armed Robbery,

the Court is convinced, as was the Magistrate Judge, that Defendant would, in fact, pose a danger

to the community if released pre-sentencing.

       B.      Exceptional Circumstances

       While the record before the Court supports the government’s claim that Defendant is both

a flight risk and potential danger to the community, and Defendant has offered nothing to rebut

such claims, it is important to note that risk of flight and danger to the community are merely

predicate conditions of § 3143(a)(1), and notwithstanding any judgment as to whether Defendant

meets any of these conditions, Defendant must demonstrate that exceptional circumstances exist,

in tandem with the above conditions, to justify his release prior to sentencing. This, Defendant has

not done. “Exceptional” is defined as being out of the ordinary; uncommon, rare. United States v.

Wages, 271 Fed. Appx. 726, 727 (unpublished opinion) (quoting Webster's Third New Int'l

Dictionary (Unabridged) 791 (G. & C. Merriam Co. 1976)) (internal quotations omitted).

Defendant claims that certain health concerns as well as a fear of contracting COVID-19 constitute

exceptional circumstances warranting release prior to sentencing. Doc. 47 at 2. Citing various other

authorities, the Tenth Circuit has held that a defendant with allegedly exigent circumstances
           Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 6 of 7




similar to those at bar failed to overcome the presumption of detention in cases of presentence

release. Wages, 271 Fed. Appx.at 728 (citing holding in United States v. Mellies, 496 F. Supp. 2d

930, 936-37 (M.D. Tenn. 2007); United States v. Rodriguez, 50 F. Supp. 2d 717, 722 (N.D. Ohio

1999) (treatment was already available for defendant within the prison); see also United States v.

Eberhart, 2020 WL 1450745, 2 (N.D. Cal. Mar. 25, 2020); United States v. Martin, 2020 WL

1274857, 2–3 (D. Md. Mar. 17, 2020) (declining defendant’s motion for release when defendant

had health conditions making him particularly sensitive to COVID-19); United States v. Jai

Montreal Winchester, 2020 WL 1515683, 12 (M.D.N.C. Mar. 30, 2020) (declining to release a

defendant presentence because his arguments “applie[d] equally to every detainee in detention”

and were merely attempts to use the “current public health crisis as an opportunity to obtain . . .

release by substituting conjecture, hyperbole, misstate for reasoning”). The Court has reviewed the

facts set forth in Defendant’s motion and finds that his medical conditions and fear of COVID-19

do not constitute unusual circumstances sufficient to overcome the presumption of detention.

       Finally, Defendant alleges a need to prepare his case as an exigent circumstance warranting

presentence release. Namely, Defendant alleges that he has no access to a law library, research

engine, internet, computer, legal publications, printer, etc. First, the Court finds this difficult to

believe, as Defendant has inundated the Court with notices and motions which pertain to his case

and include extensive, if confused, statutory and jurisprudential references. Second, though

Defendant may be hindered in some regards, his limitations “appl[y] equally to every detainee in

detention.” See Montreal Winchester, 2020 WL at *12. Third, and most importantly, Defendant

has already pled guilty to the charges set forth in the information, and his need for certain materials

is considerably lessened to the extent they may relate to his defense. Perhaps this is why the

language of § 3142(i) allowing for temporary release for “preparation of the person’s defense” is not
          Case 2:19-cr-00436-WJ Document 57 Filed 10/30/20 Page 7 of 7




present in § 3143, the operative statute concerning release after conviction (or plea) but prior to

sentencing.

                                        CONCLUSION

       For the reasons stated in this Memorandum Opinion and Order, Defendant’s Opposed

Motion for Review of Detention Order and Renewed Motion for Immediate Release (Doc. 47) is

DENIED.

       IT IS SO ORDERED.


                                                ____________________________
                                                WILLIAM P. JOHNSON
                                                CHIEF UNITED STATES DISTRICT JUDGE
